Citation Nr: 0301379	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 decision of the Manila, 
Philippines VA (VA) Regional Office (RO), which found that 
the appellant's deceased spouse had no recognized service 
with the Armed Forces of the United States and that the 
appellant was, therefore, not eligible for VA death 
benefits.  


FINDING OF FACT

The appellant's deceased spouse had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The deceased spouse of the appellant does not have 
qualifying service for VA death benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1, 
3.2, 3.40, 3.41, 3.203 (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

The narrow threshold issue on appeal is whether the 
appellant has basic eligibility for VA benefits.  She 
claims that her deceased spouse had World War II 
Philippine Commonwealth Army service sufficient to qualify 
her for VA death benefits.  The RO has determined that the 
appellant does not meet the basic eligibility requirements 
for VA death benefits, based on service department 
findings that her deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In October 2001, the National Personnel Records Center-
Military Personnel Records (NPRC-MPR) certified that the 
appellant's deceased spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  The information submitted to the NPRC-MPR for 
verification was based on all of the evidence and 
assertions submitted by the appellant, including a medical 
certificate from Aquino General Clinic; a notarized joint 
affidavit from P. M. and C. M., who were one-time 
childhood friends and neighbors of the appellant's 
deceased spouse; a November 2000 certification from the 
Office of the Adjutant General of the Armed Forces of the 
Philippines; a January 1946 affidavit for Philippine Army 
personnel; multiple letters indicating that the 
appellant's deceased spouse received benefits from the 
Philippine Veterans Administration; a March 1952 notarized 
affidavit from J. B. and L. C., comrades of the 
appellant's deceased spouse; an undated unnotarized 
affidavit from J. Q., a comrade of the appellant's 
deceased spouse; and a March 1946 discharge form from the 
Army of the Philippines signed by J. Q.  In November 2001, 
the RO issued to the appellant a statement of the case 
(SOC) informing her of its denial of her claim on the 
ground that she had no legal entitlement to VA benefits, 
based on NPRC-MPR's certification that her deceased spouse 
did not have the requisite service.  The RO issued a 
supplemental statement of the case (SSOC) to the same 
effect in April 2002.

VA has a duty to assist claimants in the development of 
facts pertinent to their claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's or veteran's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA 
has a duty to assist in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
this claim.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant 
is not prejudiced by appellate review.

Sufficient information concerning the appellant was of 
record at the time that she filed her claim.  As discussed 
below, the VA is bound in this case by the finding of the 
NPRC-MPR that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
RO did attempt to assist the appellant by contacting the 
NPRC-MPR to determine if the appellant's deceased spouse 
had the requisite service, but the response from NPRC-MPR 
indicated he did not.

Absent the required certification of service from the 
service department, which is determinative as a threshold 
matter in the present case, there is no reasonable 
possibility that further development of the claim by VA 
would substantiate the claim.  Nor, in the context of the 
law that applies to this case, is there any indication in 
the record of any evidence that could substantiate the 
claim that has not been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In its statement of the 
case and supplemental statements of the case, the RO gave 
notice to the appellant that, as a threshold matter, the 
law requires verification of service from the service 
department for entitlement to VA benefits.  The threshold 
issue in this case is the very narrow question of what is 
necessary to establish service, and the claimant has been 
properly notified of what evidence is necessary.  The 
appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  In light of all of these considerations, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  A remand or 
further development of these claims would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of her claim or her substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d) (2002).  The term "veteran of any war" 
means any veteran who served in the active military, naval 
or air service during a period of war.  38 C.F.R. § 3.1(e) 
(2002).  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but 
not for pension or burial benefits.  38 U.S.C.A. § 107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.40(c), (d) 
(2002).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41(a), (d) (2002).

Title 38 of the United States Code authorizes the 
Secretary of Veterans Affairs (Secretary) to prescribe the 
nature of proof necessary to establish entitlement to 
veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 
1991).  Under that authority, the Secretary has 
promulgated, inter alia, 38 C.F.R. §§ 3.41 and 3.203(a), 
(c), to govern the conditions under which the VA may 
extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  (The Board notes that in 
December 2001, the regulations contained at 38 C.F.R. 
§§ 3.8 and 3.9 were redesignated as 38 C.F.R. §§ 3.40 and 
3.41, respectively.  See 66 Fed. Reg. 66,763, 66,767 (Dec. 
27, 2001).)  Those regulations require that an applicant 
prove his service in the Philippine Commonwealth Army (and 
thus his veteran status) with either official 
documentation issued by a United States service department 
or verification of the claimed service by such a 
department.  See 38 C.F.R. § 3.41(a) (authorizing veteran 
status for Philippine veterans "from the date certified by 
the Armed Forces [of the United States]"), § 3.203(a) 
(requiring service department documentation of service 
where available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran 
status is at issue, the relevant question is whether the 
alleged veteran has qualifying service under Title 38 of 
the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification 
is required, see 38 C.F.R. § 3.203(c) (2002), the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Thus, if the United States service department 
refuses to verify the claimed service of the alleged 
veteran, the claimant's only recourse lies with the 
relevant service department, not the VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. §§ 3.41 and 3.203, 
claimants, including Philippine claimants, are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Soria, 118 F. 3d at 749.

In the instant case, the service department has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board is bound by the finding of the 
service department, and thus finds that the appellant did 
not have recognized service so as to confer eligibility 
for VA benefits.  Because the law pertaining to 
eligibility for the claimed benefits is dispositive of 
this issue, the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA death benefits is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


